NO. 07-06-0173-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MAY 1, 2006

______________________________


IN RE ANN NELSON PARKER VALLADOLID, RELATOR
(Regarding the Estate of Dorothy Nelson, Deceased)


_________________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

ON RELATOR'S MOTION FOR EMERGENCY STAY


	Pending before the Court is a petition for writ of mandamus filed by Ann Nelson
Parker Valladolid, relator, and a motion for emergency stay presented pursuant to Rule
52.10 of the Texas Rules of Appellate Procedure.  By her motion, Valladolid requests that
all proceedings in the trial court in Cause No. 1114P,  In Re The Estate of Dorothy Nelson,
Deceased, and the companion case, Cause No. 4253H, In Re the Estate of Claude Nelson,
Deceased, both from the 69th Judicial District Court of Hartley County, Texas, be stayed
pending the consideration of her April 28, 2006 petition for writ of mandamus.
	Concluding that the motion for an emergency stay should be granted pending this
Court's action on the petition for writ of mandamus, it is ordered that all proceedings  in the
trial court in the cause of In Re The Estate of Dorothy Nelson, Deceased, Cause No. 1114P
and the companion case of In Re the Estate of Claude Nelson, Deceased, Cause No.
4253H, both from the 69th Judicial District Court of Hartley County, Texas, is stayed, subject
to further order of this Court.
	Counsel for real party in interest, Greg Parker, is requested to file a response to the
petition for writ of mandamus pursuant to Rule 52.4 of the Texas Rules of Appellate
Procedure on or before May 20, 2006.  
	It is so ordered. 
							Per Curiam